Loring, J.
[After the foregoing statement of the case.] In Callender v. Marsh, 1 Pick. 418, it was decided that no action can be maintained by an abutter for raising or lowering the grade of a highway by one authorized so to do.
In the Revised Statutes it was provided that an abutter should have compensation when he sustained damage by the raising or *256lowering of a public way, or other act done “ for the purpose of repairing such way.” Rev. Sts. c. 25, § 6, now R. L. c. 51, § 15.
Where the grade of a public way is altered by the grant of a location of a street railway, it is not altered “ for the purpose of repairing such way,” (Rev. Sts. c. 25, § 6, now R. L. c. 51, § 15,) and for that reason no compensation is due under that act. That was' decided in Underwood v. Worcester, 177 Mass. 178. See also Vigeant v. Marlborough, 175 Mass. 459. In such a case, however, the grade of the public way is rightly altered under the authority given to grant locations to street railways. That was decided in Purinton v. Somerset, 174 Mass. 556.
The result is that where the grade of a public way is altered for the purpose of constructing a street railway located thereon, the abutter is without remedy. The statute passed to cover the injustice of Callender v. Marsh, 1 Pick. 418, does not cover this case, and it remains subject to that decision.
As to what was said in Hewett v. Canton, 182 Mass. 220, 224, that if the abutter in such a case has a remedy against the street railway it is under St. 1898, c. 578, § 11, now R. L. c. 112, § 44, referring to the clause in effect making a street railway liable (inter alia) for loss or injury sustained during construction which results from the carelessness of its servants, if notice is given and an action begun as provided in R. L. c. 51, § 20, that is to say, as provided for actions brought to recover for defects in public ways. That section manifestly was enacted to relieve towns from liability for injuries to travellers in fact caused by the railway, and has no application in cases like that now before us.
These propositions are not seriously questioned, if questioned at all, by the plaintiff. His contention is that under this location the grade of the way here in question was not rightly altered, and for that reason he, as owner of the fee on which the embankment was constructed, can sue in tort for the wrongful construction of it on his land. He argues that under a location which is silent as to the grade the railway must be built at the grade in fact existing or lawfully established.
We are of opinion, however, that this contention is not correct, but that, on the contrary, as a matter of the construction of the location here in question, the grade of the way might be changed within the limits here in question, if that was reasonably neces*257sary as matter of street railway construction; and further, that the plaintiff’s concession that “ in the building of the embankment and the construction of the road the work was properly done as street railway construction,” must be taken to mean that.
The case therefore falls within Purinton v. Somerset, 174 Mass. 556, and Callender v. Marsh, 1 Pick. 418; and the entry must be

Judgment on the verdict.